SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Fiscal Year Ended December 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 COMPETITIVE COMPANIES, INC. (Exact name of registrant as specified in its charter) Nevada 333-76630 65-1146821 (State or other jurisdictionof incorporation or organization) (Commission File Number) (I.R.S. EmployerIdentification
